[Cite as In re Parks, 2021-Ohio-1258.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                         GEAUGA COUNTY, OHIO


 IN RE: STEVEN A. PARKS                            :      OPINION

                                                   :
                                                          CASE NO. 2020-G-0269
                                                   :

                                                   :


 Civil Appeal from the Geauga County Court of Common Pleas.
 Case No. 2020 MISC 000391.

 Judgment: Reversed and remanded.


 James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
 Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For
 Plaintiff-Appellee).

 Gregory Scott Robey, Robey & Robey, 14402 Granger Road, Cleveland, OH 44137 (For
 Defendant-Appellant).



MARY JANE TRAPP, P.J.

        {¶1}     Appellant, Steven A. Parks (“Mr. Parks”), appeals from the judgment entry

of the Geauga County Court of Common Pleas denying his application for relief from

weapons disability.

        {¶2}     Mr. Parks contends that the trial court erred by (1) summarily denying his

application without an oral hearing, (2) failing to recognize the evidence in support of his

application, and (3) failing to make factual findings in its judgment entry. The state of

Ohio concedes error with respect to Mr. Parks’ first argument.
       {¶3}   After a careful review of the record and pertinent law, we find that Mr. Parks

was entitled to an evidentiary hearing on his application for relief from disability pursuant

to R.C. 2923.14(D). Therefore, the trial court abused its discretion by denying Mr. Parks’

application without first affording such a hearing.

       {¶4}   We reverse the trial court’s judgment and remand the case to the trial court

with instructions to hold a hearing and give both sides an opportunity to present evidence

relevant to the criteria listed in R.C. 2923.14(D)(1) through (3). The remainder of Mr.

Parks’ first assignment of error and his second assignment of error are moot pursuant to

App.R. 12(A)(1)(c).

                          Substantive and Procedural History

       {¶5}   In July 2020, Mr. Parks, by and through counsel, filed an application for

relief from weapons disability pursuant R.C. 2923.14 in the Geauga County Court of

Common Pleas.

       {¶6}   Mr. Parks stated that he is a current resident of Chardon, Ohio, and has two

prior felony convictions that preclude him from owning or possessing a firearm.

Specifically, in September 1984, he pleaded guilty to aggravated assault in the Cuyahoga

County Court of Common Pleas. He was sentenced to two years of probation, which he

successfully completed in 1986. In August 1993, he pleaded guilty to gross sexual

imposition in the same court. He was initially sentenced to a prison term of two years but

received shock probation a month later. His prison sentence was converted to five years

of probation, which he successfully completed in 1999.

       {¶7}   Mr. Parks supported his application with several assertions of fact regarding

positive changes in his life following his convictions. He further stated that he seeks relief




                                              2
from his weapons disability for the purpose of purchasing a firearm for home defense and

to have his civil liberties restored after having paid his debt to society.

       {¶8}     The state filed a response requesting that the trial court deny Mr. Parks’

application. The state argued that Mr. Parks’ firearm disability should remain in place

based on the severity of the offenses for which he was convicted. In support, the state

attached purported copies of reports from the Cleveland and Euclid Police Departments

relating to Mr. Parks’ offenses.

       {¶9}     Mr. Parks filed a reply in which he asserted additional and more specific

facts regarding the positive changes in his life. He also requested that the trial court set

the matter for hearing.

       {¶10} In September 2020, the trial court filed a judgment entry that stated as

follows:

       {¶11} “This matter is before the Court upon:

       {¶12} “1. Applicant’s Application for Relief from Weapons Disability,

       {¶13} “2. State’s Response to Application for Relief from Weapons Disability; and

       {¶14} “3. Applicant’s Reply to the State’s Response.

       {¶15} “Upon consideration and review, the Court finds the Application for Relief

from Weapons Disability not well-taken and it is hereby denied.”

       {¶16} Mr. Parks appealed and presents the following two assignments of error for

our review:

       {¶17} “[1.] The trial court abused its discretion in denying Appellant’s Application

for Relief from Weapons Disability, and by summarily denying said application without an

oral hearing.




                                              3
       {¶18} “[2.] The trial court’s Journal Entry fails to make specific findings under R.C.

2923.14(D).”

                                   Standard of Review

       {¶19} This court has held that the determination of whether to grant an application

for relief from disability under R.C. 2923.14(D) is vested within a trial court’s broad

discretion. In re Allender, 11th Dist. Portage No. 2017-P-0090, 2018-Ohio-2147, ¶ 13.

Therefore, we review a trial court’s decision either granting or denying an application for

relief from disability under an abuse of discretion standard. Id.

       {¶20} An abuse of discretion is the trial court’s “‘failure to exercise sound,

reasonable, and legal decision-making.’” State v. Beechler, 2d Dist. Clark No. 09-CA-54,

2010-Ohio-1900, ¶ 62, quoting Black’s Law Dictionary 11 (8th Ed.2004). When a pure

issue of law is involved in appellate review, the mere fact that the reviewing court would

decide the issue differently is enough to find error. Id. at ¶ 67. By contrast, where the

issue on review has been confided to the discretion of the trial court, the mere fact that

the reviewing court would have reached a different result is not enough, without more, to

find error. Id.

                                  Hearing Requirement

       {¶21} Within his first assignment of error, Mr. Parks contends that the trial court

erred by summarily denying his application without conducting an “oral hearing.” The

state concedes that R.C. 2923.14(D) required the trial court to hold a “hearing” on Mr.

Parks’ application and requests that the case be remanded for that purpose.

       {¶22} Despite the state’s concession of error, this issue merits discussion.




                                             4
                                       Relief From Disability

        {¶23} In Ohio, a person is prohibited from “knowingly acquir[ing], hav[ing],

carry[ing], or us[ing] any firearm or dangerous ordnance,” where, as here, certain

conditions apply, including having been convicted of specified felony offenses, “[u]nless

relieved from disability under operation of law or legal process.” R.C. 2923.13(A)(2) and

(3).

        {¶24} R.C. 2923.14 provides the mechanism in Ohio to restore a person’s “civil

firearm rights.” See R.C. 2923.14(F).

        {¶25} R.C. 2923.14(A)(1) provides that “[a]ny person who is prohibited from

acquiring, having, carrying, or using firearms may apply to the court of common pleas in

the county in which the person resides for relief from such prohibition.”1

        {¶26} Under R.C. 2923.14(B), the application shall recite the following:

        {¶27} “(1) All indictments, convictions, or adjudications upon which the applicant’s

disability is based, the sentence imposed and served, and any release granted under a

community control sanction, post-release control sanction, or parole, any partial or

conditional pardon granted, or other disposition of each case, or, if the disability is based

upon a factor other than an indictment, a conviction, or an adjudication, the factor upon

which the disability is based and all details related to that factor;

        {¶28} “(2) Facts showing the applicant to be a fit subject for relief under this

section.”

        {¶29} R.C. 2923.14(C) provides that “[a] copy of the application shall be served



1. R.C. 2923.14(A)(2) provides that persons who have been convicted of or pleaded guilty to certain
offenses may not apply for relief from disability. The state did not oppose Mr. Parks’ application on this
basis.


                                                    5
on the county prosecutor. The county prosecutor shall cause the matter to be investigated

and shall raise before the court any objections to granting relief that the investigation

reveals.”

       {¶30} R.C. 2923.14(D) authorizes a trial court to grant an application for relief from

disability if certain requirements are satisfied. It provides as follows:

       {¶31} “Upon hearing, the court may grant the applicant relief pursuant to this

section, if all of the following apply:

       {¶32} “(1) One of the following applies:

       {¶33} “(a) If the disability is based upon an indictment, a conviction, or an

adjudication, the applicant has been fully discharged from imprisonment, community

control, post-release control, and parole, or, if the applicant is under indictment, has been

released on bail or recognizance.

       {¶34} “(b) If the disability is based upon a factor other than an indictment, a

conviction, or an adjudication, that factor no longer is applicable to the applicant.

       {¶35} “(2) The applicant has led a law-abiding life since discharge or release, and

appears likely to continue to do so.

       {¶36} “(3) The applicant is not otherwise prohibited by law from acquiring, having,

or using firearms.” (Emphasis added.)

                                          Form of Hearing

       {¶37} R.C. 2923.14(D) does not specify the form of the required “hearing” on an

application for relief from disability.

       {¶38} As this court has recognized, there are essentially three types of hearings:

(1) “‘an evidentiary hearing at which evidence is adduced and a “trial” is conducted upon




                                                6
a preliminary issue’”; (2) “‘an oral hearing at which no evidence is adduced, but only

arguments of counsel are presented, although evidence may have been presented by

way of affidavit’”; and (3) “‘a nonoral hearing,’” in which the matter is “‘determined by the

court upon written argument and evidence (such as an affidavit * * *), without appearance

of either party at an oral hearing.’” Reo v. Univ. Hosps. Health Sys., 2019-Ohio-1411,

131 N.E.3d 986, ¶ 26 (11th Dist.), quoting Breeding v. Herberger, 81 Ohio App.3d 419,

423, 611 N.E.2d 374 (10th Dist.1992).

       {¶39} Courts that have interpreted R.C. 2923.14(D) have determined that it

requires what we have characterized as an “evidentiary hearing.”

      {¶40}   For instance, in State v. Jomaa, 6th Dist. Lucas No. L-90-026, 1990 WL

187240 (Nov. 30, 1990), the Sixth District Court of Appeals held that at the required

hearing, “an opportunity for both sides to present evidence must be afforded relevant to

the facts enunciated in the statute. Due process so dictates!” (Exclamation sic). Id.

       {¶41} The Eighth, Twelfth, and Fifth Districts have adopted the Jomaa court’s

interpretation. See Smith v. State, 8th Dist. Cuyahoga No. 65101, 1994 WL 144503, *2

(Apr. 21, 1994); In re Hensley, 154 Ohio App.3d 210, 2003-Ohio-4619, 796 N.E.2d 973,

¶ 41 (12th Dist.); State v. Stotler, 5th Dist. Holmes No. 09-CA-17, 2010-Ohio-2274, ¶ 17-

18.

       {¶42} In Hensley, the Twelfth District held that “[a]lthough the wording of the

statute is not as clear as it should be, * * * R.C. 2923.14(D) mandates that a trial court

hold a hearing on any application for relief from disability imposed by virtue of R.C.

2923.13(A)(2) or (3)” at which “[b]oth sides [are] given an opportunity to present evidence

relevant to the criteria listed in R.C. 2923.14(D)(1) through (3).” Id. at ¶ 41, ¶ 47.




                                              7
       {¶43} Courts have also relied on the due process requirements in R.C. 2923.14

as a basis for upholding the constitutionality of the prohibitions in R.C. 2923.13. See,

e.g., State v. Philpotts, 2019-Ohio-2911, 132 N.E.3d 743, ¶ 48 (8th Dist.); State v.

Wheatley, 2018-Ohio-464, 94 N.E.3d 578, ¶ 40 (4th Dist.); State v. Robinson, 2015-Ohio-

4649, 48 N.E.3d 1030, ¶ 16 (12th Dist.).

       {¶44} In Philpotts, the Eighth District explained that “R.C. 2923.13 creates an

assumption that gun possession by [certain persons] poses a potential risk to public

safety.” Id. at ¶ 29. “R.C. 2923.14 allows such a person to rebut the presumption and

show he or she is a ‘law-abiding citizen.’” Id. “Under R.C. 2923.14(D), the court is

required to hold a hearing and may grant relief if the person * * * can show he or she ‘has

led a law-abiding life since discharge or release, and appears likely to continue to do so.’”

Id., quoting R.C. 2923.14(D)(1)-(2). “Whereas the statute embodies a generalized risk

assessment by the General Assembly, the hearing available under R.C. 2923.14 allows

the court to make an individualized assessment as to an individual’s potential risk.” Id.

                                         Analysis

       {¶45} In this case, the trial court’s procedures were similar to what we have

characterized as a “nonoral hearing.” However, the trial court was not presented with

evidentiary-quality material prior to making its determination. Mr. Parks’ application and

reply contain unsworn assertions presented through counsel, and the state’s response

relies on uncertified copies of police reports.

       {¶46} In addition, Mr. Parks expressly requested a hearing to “impress upon the

Court” that he has changed, which suggests that the evidence before the trial court was

not exhaustive.




                                              8
        {¶47} We further note that the Geauga County Local Rules of Court envisioned

an evidentiary hearing in the present case. Specifically, Loc.R. 7.B.4 provides that

“[e]videntiary hearings will be conducted when necessary evidence cannot be presented

in documentary form, disposition turns on a disputed issue of fact, or the Court so orders.”

(Emphasis added.)

        {¶48} In light of the foregoing authority, we conclude that Mr. Parks was entitled

to an evidentiary hearing on his application for relief from disability pursuant to R.C.

2923.14(D). Accordingly, the trial court abused its discretion by denying Mr. Parks’

application without first affording such a hearing.

        {¶49} Mr. Parks’ first assignment of error has merit in part. The trial court’s

judgment is reversed, and the case is remanded with instructions that the trial court hold

a hearing and give both sides an opportunity to present evidence relevant to the criteria

listed in R.C. 2923.14(D)(1) through (3).

        {¶50} Given our disposition, the remainder of Mr. Parks’ first assignment of error

and his second assignment of error have been rendered moot pursuant to App.R.

12(A)(1)(c). While Mr. Parks states that his application should be granted, any discussion

of the merits of his application is premature since an evidentiary hearing must first be

held.

        {¶51} The judgment of the Geauga County Court of Common Pleas is reversed,

and this matter is remanded for further proceedings consistent with this opinion.


CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.



                                             9